UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
STANISLAW KOCZWARA,
               Plaintiff,                                20-CV-2579 (BCM)                       7/9/21

       -against-                                         ORDER
NATIONWIDE GENERAL INSURANCE
COMPANY,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       In light of defendant's response (Dkt. No. 46), plaintiff's letter-application at Dkt. No. 45

is DENIED as moot.

       The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se plaintiff

at his address of record and at the following address:

       STANISLAW KOCZWARA
       c/o MP Business Consulting
       896 Manhattan Avenue, Room 27
       Brooklyn, New York 11222

Dated: New York, New York
       July 9, 2021
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
